Citation Nr: 9913829	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  94-31 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death secondary to exposure to Agent Orange.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. K. Sternad, Counsel



INTRODUCTION

The veteran served on active duty in the U. S. Army from 
April 1968 to April 1970, with one year of service in 
Vietnam.  Following this period of active duty, the veteran 
served in the U. S. Army Reserves for a number of years.  
The veteran died in May 1988.  The appellant is the 
veteran's mother.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1991 decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which continued to deny 
entitlement to service connection for the cause of the 
veteran's death due to aspiration pneumonia as a result of 
squamous cell carcinoma of the head and neck.  The RO 
indicated that no new and material evidence had been 
submitted to reopen the claim.  


REMAND

This case involves a complicated procedural history.  The 
RO initially denied the claim for entitlement to service 
connection for the cause of the veteran's death, as 
secondary to exposure to Agent Orange, in rating decision 
dated in August 1988.  In January 1991, the appellant 
attempted to reopen the claim.  The RO rendered an 
administrative denial of the claim and sent the appellant a 
letter in March 1991.  She again tried to reopen the claim 
in October 1991.  In a letter dated in November 1991, the 
RO denied her request to reopen the claim.  The appellant 
submitted a statement in December 1991 which was considered 
to be a notice of disagreement with the November 1991 
administrative decision.  A personal hearing was held 
before a Hearing Officer at the RO in January 1992.  Later 
that month, the Hearing Officer issued a decision noting 
that this matter was stayed following a judicial 
invalidation of VA's regulations relative to the denial of 
benefits for Agent Orange exposure under 38 C.F.R. § 
3.311a.  See Nehmer v. United States Veterans 
Administration, 712 F.Supp. 1404 (N.D. Cal., May 2, 1989); 
See also "Dioxin and Radiation Exposure Compensation 
Standards Act," 38 U.S.C.A. § 1154(a) (West 1991).  

Following the promulgation of new regulations in February 
1994, the Hearing Officer issued a decision in June 1994 in 
which it was determined that the appellant had not 
submitted new and material evidence to reopen the claim of 
entitlement to service connection for the cause of death of 
the veteran.  The RO issued a statement of the case with 
regard to the issue of whether new and material evidence 
had been submitted to reopen the claim of service 
connection for the cause of the veteran's death.  The 
appellant completed the appeal and the issue of reopening 
the claim of service connection for cause of death due to 
residuals of Agent Orange exposure was then forwarded to 
the Board. 

However, in Nehmer, the United States District Court voided 
all benefit denials under 38 C.F.R. § 3.311a, the "dioxin" 
(Agent Orange) regulation, and remanded those cases to the 
Department of Veterans Affairs (VA) for revision of the 
regulation in accordance with the ruling of the Court.  See 
Nehmer v. United States Veterans Administration, 712 F. 
Supp. 1404 (N.D. Cal., May 2, 1989).  Accordingly, the 
District Court effectively vacated the August 1988 rating 
decision in this case as to the denial of the claim of 
entitlement to service connection for the cause of the 
veteran's death due to exposure to Agent Orange.  As such, 
there has been no final, prior denial of the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death due to exposure to Agent Orange.  

The Board further notes that the regulations were 
subsequently amended effective November 7, 1996, to add 
prostate cancer and acute and subacute peripheral 
neuropathy to the list of the conditions for which 
presumptive service connection due to Agent Orange exposure 
would be warranted.

In November 1996, the Board remanded the case for further 
development.  The requested development has been completed.  
However, because the decision in Nehmer effectively voided 
the August 1988 rating decision in this case, there is no 
prior final rating decision on the merits and the claim 
need not be reopened.  Accordingly, the claim must be 
remanded to the RO to adjudicate the appellant's claim de 
novo and not on the basis of whether new and material 
evidence has been submitted to reopen the claim.

Accordingly, the case is REMANDED to the RO for the 
following action:

1.  The RO should contact the appellant 
and request that she submit any 
additional, relevant evidence not already 
of record with regard to her claim for 
service connection for the cause of the 
veteran's death.  The appellant should 
provide the complete names and addresses 
of any VA or private physicians or 
medical facilities which provided the 
veteran relevant treatment, which are not 
already of record.  The RO should take 
the appropriate action to obtain copies 
of all identified records which are not 
already in the claims file.

2.  After the above development has been 
completed to the extent possible, and any 
additional development deemed necessary 
has been completed, the RO should review 
all of the evidence of record and 
adjudicate de novo the appellant's claim 
for entitlement to service connection for 
the cause of the veteran's death 
secondary to exposure to Agent Orange on 
both a direct and presumptive basis, in 
light of the current law and regulations.  
If the disposition of the issue on appeal 
remains unfavorable to the appellant, the 
RO should furnish the appellant and any 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
REMAND is to ensure compliance with due process and the 
duty to assist.  The Board intimates no opinion as to the 
ultimate outcome of the claim.  No action is required of 
the appellant until further notice.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Veterans Appeals.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


